IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41442
                         Summary Calendar


                    JUSTIN CHRISTOPHER JOHNSON,

                                              Plaintiff-Appellant,

                              versus

         BRENDA THOMAS, JOHN DOE, CO. III, JOHN DOE, SGT.,

                                             Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-95-CV-693
                        - - - - - - - - - -
                           July 22, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Justin Christopher Johnson, prisoner # 615709, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint, which was dismissed for failure to comply with an

order requiring him to make payment of the initial partial filing

fee required by the Prison Litigation Reform Act (PLRA).         He

questions the applicability of the PLRA because it was enacted

after he filed his § 1983 complaint, and after he had been granted

in forma pauperis status.   This argument lacks merit.    See Larson

v. Scott, 157 F.3d 1030, 1032 (5th Cir. 1998).    The district court


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
did not abuse its discretion in dismissing Johnson’s complaint

without prejudice for want of prosecution.     See id.

     However, Johnson has since complied with the district court’s

order that he pay an initial partial filing fee, and he has

submitted a grievance form filed by him complaining that his

request for withdrawal forms went unanswered.    The district court

apparently found Appellant’s reasons not credible. In light of the

language of the warden’s denial of the grievance that “[w]ithdrawal

slips are available upon request” and that “[s]upplies are passed

out once per shift” we cannot say the court erred.       Accordingly,

the district court’s order dismissing Johnson’s § 1983 complaint

without prejudice for want of prosecution is

     AFFIRMED.